Citation Nr: 0720283	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for status post surgical procedure, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine that denied the veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for status post surgical procedure, lumbar spine.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In his March 2005 Substantive Appeal, the veteran stated that 
he suffered neurological conditions of the lower extremities, 
secondary to his secondary service connection claim.  The RO 
has not yet addressed the issue of entitlement to service 
connection for these conditions.  Therefore, the matter is 
referred to the RO for the appropriate action.


FINDING OF FACT

The veteran's low back condition is productive of the 
following: forward flexion limited to 60 degrees; extension 
limited to 10 degrees; rotation limited to 20 degrees; 
limitation with prolonged standing, walking, frequent bending 
and stooping, and lifting heavy weight; no further limitation 
due to loss of motion; pain fatigue and lack of endurance 
after repetitive use; and no incapacitating flare-ups.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for status post surgical procedure, lumbar spine, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 
5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating for the service-
connected lumbar spine condition, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), this letter essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for an 
increased rating, any questions as to the appropriate 
disability effective date to be assigned are rendered moot.  
Therefore, despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, private post-service 
hospital and medical treatment records, a VA spine 
examination, and written statements from the veteran and his 
representative are associated with the claims file.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for status post surgical procedure, 
lumbar spine.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's disability is rated under Diagnostic Code (DC) 
5242 for degenerative arthritis of the spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 20 percent for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; 30 
percent for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine; 
40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; 50 percent for unfavorable ankylosis of 
the entire thoracolumbar spine; and 100 percent for 
unfavorable ankylosis of the entire spine.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5242.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Also, the DC defines an incapacitating episode as a period of 
acute signs and symptoms due to IDS that requires bed rest 
and treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

In the instant case, the veteran submitted records dated in 
January 1990 that indicate surgery for a herniated disk, L4-
L5, which were associated with the claims file at the time of 
the last final rating decision of the RO in December 2001.

A December 2000 private neurosurgical consultation indicates 
that the veteran complained of low back and right thigh pain.  
On physical examination, the veteran was noted to have mild 
paravertebral muscle spasm of the lumbar spine, moderate 
restriction of both flexion and extension of the lumbar 
spine, and tenderness over the right sciatic notch.  Straight 
leg raising test was minimally positive on the right and 
negative on the left, and neurological examination was within 
normal limits.  The veteran was diagnosed as having 
degenerative disc disease, postoperative lumbar laminectomy, 
and lumbar spinal stenosis.

An August 2002 private operative report indicates that the 
veteran underwent a lumbar epidural steroid injection, at the 
right L4 interspace.  It was noted that the veteran had been 
experiencing lumbar radiculopathy in the L4 distribution.  

A private neurological consultation report dated in January 
2004 notes complaints of left shoulder and arm pain.  On 
physical examination, there was tenderness in the cervical 
paravertebral muscles, restriction of cervical motion, and 
marked discomfort with foraminal compression bilaterally.  
The examiner's impression was that a recent bout of vomiting 
activated a cervical radiculopathy, primarily coming from the 
C4-5 level.

A private magnetic resonance imaging (MRI) examination, dated 
in February 2004, indicated the following: degenerative disc 
disease at L4-5 with significant narrowing of the disk space; 
mild adjacent diskogenic sclerosis at the L4-5 endplates; 
slight retrolisthesis of L5 upon S1; mild narrowing of the 
spinal canal at L1-2 and L2-3 due predominantly to 
degenerative facet arthropathy; moderate narrowing at L3-4 
and triangulation of the spinal canal due to a combination of 
annular bulge and degenerative facet antipathy; moderate 
narrowing at L4-5 of the spinal canal due to degenerative 
facet arthropathy and annular bulge; a left paramedian disk 
herniation which almost certainly abuts the adjacent 
descending left L5 nerve root; a possible previous 
laminectomy on the right; a previous L5 laminectomy; moderate 
narrowing of the spinal canal at L5-S1 due predominately to a 
broad-based disc herniation which extends laterally into the 
right L5 neural foramen; a significant degenerative facet 
arthropathy at L5-S1; possible enhancement in the left 
ventral lateral epidural soft tissue, which could represent 
epidural fibrosis, suspicious for recurrent disk herniation  
the impression was spinal stenosis and degenerative disk 
disease at multiple levels, and significant degenerative 
facet arthropathy at many levels.

The veteran was afforded a VA spine examination in August 
2004.  The veteran then reported the following: his job 
involved traveling in different project sites up to 50 miles 
a day; in the last 12 months he had not been absent from work 
for any illness, injury or sickness; he walked two miles a 
day; he had chronic low back pain with radiation to a lower 
extremity; that he had had three back surgeries, one in 1972, 
one in 1976, and one in 1990; and, since then, he had not 
been hospitalized and been treated with epidural and facet 
block.  On physical examination, the following was noted: the 
veteran had normal gait and posture, was able to dress and 
undress without difficulty, and was able to walk on heels and 
toes and get on the examination table without difficulty; 
there was no localized tenderness; forward flexion was to 60 
degrees, extension was 10 degrees, rotation was 20 degrees; 
sitting and supine straight leg raise was negative; there was 
no motor weakness, atrophy or radicualar neurological 
deficits present, and the veteran denied any bowl or bladder 
symptoms; and there was no pain on the range of motion with 
the spine.  The veteran was diagnosed as having degenerative 
disease of the lumbar spine with radicular symptoms, but no 
clinical events of radicular neurological deficits or 
bowel/bladder dysfunction.  It was noted that there was no 
adverse impact on the veteran's usual occupation or activity 
of daily living, and no documentation of physical 
incapacitation due to flare-up in the last 12 months, and 
that the veteran stated that he had not been absent from work 
the last 12 months because of his back condition.  The 
following was also noted: the veteran had degenerative 
disease of the lumbar spine status post discectomy times 
three; the veteran had limitation with prolonged standing, 
walking, frequent bending and stooping, and lifting heavy 
weight due to chronic low back pain, however, there was no 
evidence of further limitation due to loss of motion; pain 
fatigue or lack of endurance after repetitive use; and there 
was no documentation of flare-up causing incapacitation.

After a review of the record, the Board finds that the 
veteran's lumbar spine does not more closely approximate the 
criteria for a 40 percent rating than those for a 20 percent 
rating under DC 5242.

On August 2004 VA examination, the veteran's range of back 
motion was noted to be flexion to 60 degrees, extension to 10 
degrees, and rotation to 20 degrees.  The veteran was then 
noted to have limitation with prolonged standing, walking, 
frequent bending and stooping, and lifting heavy weight due 
to chronic low back pain, but no evidence of further 
limitation due to loss of motion, and pain, fatigue or lack 
of endurance after repetitive use.  Even considering 
functional loss due to pain and other factors not 
contemplated in the rating criteria, the veteran's lumbar 
spine disability does not approximate forward flexion of the 
thoracolumbar spine of only 30 degrees or less, or ankylosis 
of the entire thoracolumbar spine.  In this regard, the Board 
notes that a 20 percent rating under DC 5242 is warranted for 
flexion between 30 and 60 degrees.

The Board acknowledges the additional private medical 
evidence submitted from the veteran.  However, the Board 
notes that the January 1990 hospital records submitted by the 
veteran were associated with the claims file at the time of 
the last final rating decision of the RO in December 2001, 
and that they lack probative value with respect to the 
current condition of his lumbar spine, due to the fact that 
they are dated more than 14 years prior to the veteran's 
claim.  Also, the private neurological consultation report 
dated in January 2004 relates to a non-service connected 
cervical spine condition rather than the service-connected 
lumbar spine condition on appeal.  Finally, the Board notes 
the December 2000 private neurosurgical consultation, August 
2002 private operative report, and February 2004 private MRI 
report submitted by the veteran, but notes that none of these 
records indicate functional loss of the lumbar spine 
approximating a limitation of flexion to 30 degrees.

The Board has also considered the criteria of DC 5243 for 
intervertebral disc syndrome.  However, as the record 
reflects no documentation of incapacitating episodes as they 
are defined in DC 5243, the Board finds that a rating under 
DC 5243 is not appropriate.

Accordingly, a disability rating in excess of 20 percent for 
status post surgical procedure, lumbar spine, is not 
warranted.

To the extent that the veteran complains of neurological 
problems affecting his lower extremities secondary to his 
service-connected lumbar spine condition, the Board notes 
that objective neurologic abnormalities associated with back 
conditions are evaluated separately from the back condition 
itself.  Thus, such claims have been referred to the RO, as 
stated in the INTRODUCTION section above.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for status post surgical procedure, lumbar spine, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


